368 F.2d 321
UNITED STATES of America, Appellee,v.Seth Douglas RAYBON, registered owner and claimant to One 1964 Pontiac 2-Door Automobile, Serial No. 834D-24101, Appellant.
No. 10647.
United States Court of Appeals Fourth Circuit.
Argued October 5, 1966.
Decided October 27, 1966.

Irvin B. Tucker, Jr., Raleigh, N. C., for appellant.
William S. McLean, Asst. U. S. Atty. (Robert H. Cowen, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
This appeal arises out of the forfeiture of an automobile allegedly used in the illicit whisky business. The question tendered is one of the sufficiency of the evidence to support the inference that the cases observed by the agents as they were unloaded from the automobile were the same cases containing gallon jars later found at the still at the other end of the path from the unloading site. After the unloading, one of the men was observed carrying two of the cases into the woods along the path that led to the still.


2
While the testimony showed that the still could be reached by another path, the whole record abundantly justifies the inference that the cases of glass jars at the still site were four of the six cases which the agents saw being unloaded from the automobile.


3
Affirmed.